DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .           

 Status of Claims 
Claims 21-29 and 31-40 are pending in this instant application per claim amendments and remarks filed on 07/21/2022 by Applicant and Examiner’s Amendment agreed to by Atty. Chad Hammerlind on 07/27/2022, wherein Claims 21 and 40 are two/2 independent claims reciting non-transitory machine readable medium and method claims with Claims 22-29/31-39 and none dependent on said two/2 independent claims respectively.  Said claim amendments of 07/21/2022 have amended both independent Claims 21 and 40 by adding first set of limitations of Claim 29 to both independent claims, and deleting that first set of limitations in Claim 29 thereby amending it also.  Per Examiner’s Amendment agreed to on 07/27/2022 by Atty. Chad Hammerlind, limitations of Claim 30 will be added to both independent Claims 21 and 40, and then Claim 30 will be cancelled.                
No IDS has been filed by the Applicant so far.     
This Office Action is an Allowance in response to the claim amendments and the remarks filed by the Applicant on 21 JULY 2022 and Examiner’s Amendment agreed to on 27 JULY 2022 for its original application of 06 OCTOBER 2020 that is titled:    “Using Simulated Consumer Profiles to Form Calibration Data for Models”.         
Accordingly, amended Claims 21-29 & 31-40 are now being Allowed herein.       

The previous Drawings Objections in the last Office Action are withdrawn based on Replacement FIGs. 4 and 11 submitted on 07/21/2022.       

The previous rejections under 35 USC 112 (b) in the last Office Action have been withdrawn based on Claim Amendments of 07/21/2022 submitted by the Applicant.  


 EXAMINER’S AMENDMENT 
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.              
Authorization for this Examiner’s Amendment was given in an interview with Atty. Chad Hammerlind on 27 JULY 2022.             
The application has been amended as follows: 
Please amend the claims as follows:       
   (Examiner’s claim amendments are shown in bold)    
Claim 21:    
21.	A tangible, non-transitory, machine readable medium storing instructions that when executed by one or more processors effectuate operations comprising:       	generating, by one or more processors, a first plurality of records, wherein each record of the first plurality of records comprises values of a plurality of fields;      	querying, by one or more processors, an application with a first set of query strings based on the first plurality of records to obtain a first set of outputs associated with an output field;         	determining, by one or more processors, a plurality of record groups comprising a first record group and a second record group based on the first set of outputs;     	determining, by one or more processors, a first set of value ranges for the plurality of fields based on the values of the first record group and a second set of value ranges for the plurality of fields based on the values of the second record group;        	generating, by one or more processors, a second plurality of records comprising a first record and a second record, wherein values of the first record are within the first set of value ranges, and wherein values of the second record are within the second set of value ranges;       	querying, by one or more processors, the application with a second set of query strings based on the second plurality of records to obtain a second set of outputs associated with the output field;        	determining, by one or more processors, a set of parameters based on the first plurality of records, the second plurality of records, the first set of outputs, and the second set of outputs, wherein a model using the set of parameters provides an output of the output field;        	storing, by one or more processors, the set of parameters in memory in response to the model satisfying a set of criteria based on at least one of the first set of outputs or the second set of outputs;   and            	generating, by one or more processors, a multi-dimensional response surface of at least four dimensions based on the set of parameters, wherein the multi-dimensional response surface is differentiable with respect to values of the plurality of fields and values of the output field, wherein the determining the first record group comprises:                     
determining a distance in a parameter space between a third record and a fourth record, wherein the parameter space comprises the plurality of fields and the output field, and wherein the third record and the fourth record are records of the first plurality of records;   and                             determining that the third record and the fourth record are part of the first record group in response to the distance in the parameter space satisfying a clustering criterion.                 


Claim 40:          
40. 	A method comprising:            	generating, by one or more processors, a first plurality of records, wherein each record of the first plurality of records comprises values of a plurality of fields;      	querying, by one or more processors, an application with a first set of query strings based on the first plurality of records to obtain a first set of outputs associated with an output field;          	determining, by one or more processors, a plurality of record groups comprising a first record group and a second record group based on the first set of outputs;       	determining, by one or more processors, a first set of value ranges for the plurality of fields based on the values of the first record group and a second set of value ranges for the plurality of fields based on the values of the second record group;        	generating, by one or more processors, a second plurality of records comprising a first record and a second record, wherein values of the first record are within the first set of value ranges, and wherein values of the second record are within the second set of value ranges;           	querying, by one or more processors, the application with a second set of query strings based on the second plurality of records to obtain a second set of outputs associated with the output field;         	determining, by one or more processors, a set of parameters based on the first plurality of records, the second plurality of records, the first set of outputs, and the second set of outputs, wherein a model using the set of parameters provides an output of the output field;       	storing, by one or more processors, the set of parameters in memory in response to the model satisfying a set of criteria based on at least one of the first set of outputs or the second set of outputs;   and           	generating, by one or more processors, a multi-dimensional response surface of at least four dimensions based on the set of parameters, wherein the multi-dimensional response surface is differentiable with respect to values of the plurality of fields and values of the output field, wherein the determining the first record group comprises:           
determining a distance in a parameter space between a third record and a fourth record, wherein the parameter space comprises the plurality of fields and the output field, and wherein the third record and the fourth record are records of the first plurality of records;    and                    determining that the third record and the fourth record are part of the first record group in response to the distance in the parameter space satisfying a clustering criterion.        


	Claim 30:  	Cancelled per agreement with Atty. Chad Hammerlind.        


	Claim 31:               
31. 	The medium of claim [[21, wherein determining the distance in the parameter space comprises determining a Minkowski distance, a Euclidean distance, or a cosine distance.             
 Allowable Subject Matter 
Claims 21-29 & 31-40 are pending and allowed.         
The following is an examiner’s statement of reasons for Allowance:    
The closest prior art of primary Pelta reference teaches ---  
{“Systems, apparatus, interfaces, methods, and articles of manufacture that provide for insurance process flow routing and versioning.”}             

Further, Lehman reference (US Pub. No. 2018/ 0197249) teaches ---  
{“A mobile insurance architecture includes a wireless communication interface that connects mobile client devices to wireless networks. An insurance server cluster that includes a group of independent network servers operates and appears to mobile client devices as if the group of independent network servers were a single computer server. An adaptive transmission controller communicates with the insurance server cluster and processes content in multiple mobile formats that may be optimized to the screen sizes of the mobile client devices. The insurance server cluster responds to native application clients resident to the mobile client devices. The native application clients contain code stored on a non-transitory media that render insurance quoting services, insurance claims services, on-line insurance policy services, usage based insurance services, mobile monitoring services, or insurance agency management services.”}           

Further, Bayley reference (US Pub. No. 2018/ 0211326) teaches ---  
{“Disclosed herein are a method and system for generating tailored content based on user interactions and transactions. The method captures data relating to at least one of an interaction or transaction by the user in relation to a website and stores the captured data in a storage device. The method then generates a set of customer attributes for the user, based on the captured data. On receiving a request for a quotation from the user, the method delivers a product to the user in response to the request, wherein the product is tailored based on the set of customer attributes.”}     

Further, Harton reference (US Pub. No. 2015/ 0170288) teaches ---    
{“Systems, apparatus, interfaces, methods, and articles of manufacture that provide for insurance claims handling, underwriting, and risk assessment applications utilizing georeferenced weather event.”}          

Further, Milton reference (US Pub. No. 2016/ 0253689) teaches ---    
{“Provided is a process including: obtaining network traffic logs; matching a set of a plurality of the user computing devices; obtaining an indicator of content to be measured for effectiveness in driving place visits; selecting from the network traffic logs records of network exchanges in which the indicator is present; obtaining a device identifier from each of the selected records; matching the obtained device identifiers to respective matching sets including the respective obtained identifier; obtaining respective mobile device identifiers from the respective matching sets; selecting from the network traffic logs records indicating communications from mobile computing devices identified by the obtained mobile device identifiers; obtaining geolocations from the records indicating communications from the mobile computing devices identified; determining that a subset of the records have geolocations that correspond to at least one of a set of geographic areas; and determining an effectiveness of the content in driving visits.”}      


In regards to independent Claims 21 and 40, Pelta, Lehman, Bayley, Harton and Milton references, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:               
Claim 21:   

21.	A tangible, non-transitory, machine readable medium storing instructions that when executed by one or more processors effectuate operations comprising:       	determining, by one or more processors, a set of parameters based on the first plurality of records, the second plurality of records, the first set of outputs, and the second set of outputs, wherein a model using the set of parameters provides an output of the output field;        	storing, by one or more processors, the set of parameters in memory in response to the model satisfying a set of criteria based on at least one of the first set of outputs or the second set of outputs;   and            	generating, by one or more processors, a multi-dimensional response surface of at least four dimensions based on the set of parameters, wherein the multi-dimensional response surface is differentiable with respect to values of the plurality of fields and values of the output field, wherein the determining the first record group comprises:                     
determining a distance in a parameter space between a third record and a fourth record, wherein the parameter space comprises the plurality of fields and the output field, and wherein the third record and the fourth record are records of the first plurality of records;   and                             determining that the third record and the fourth record are part of the first record group in response to the distance in the parameter space satisfying a clustering criterion.           




Claim 40:   

40. 	A method comprising:            	determining, by one or more processors, a set of parameters based on the first plurality of records, the second plurality of records, the first set of outputs, and the second set of outputs, wherein a model using the set of parameters provides an output of the output field;       	storing, by one or more processors, the set of parameters in memory in response to the model satisfying a set of criteria based on at least one of the first set of outputs or the second set of outputs;   and           	generating, by one or more processors, a multi-dimensional response surface of at least four dimensions based on the set of parameters, wherein the multi-dimensional response surface is differentiable with respect to values of the plurality of fields and values of the output field, wherein the determining the first record group comprises:           
determining a distance in a parameter space between a third record and a fourth record, wherein the parameter space comprises the plurality of fields and the output field, and wherein the third record and the fourth record are records of the first plurality of records;    and                    determining that the third record and the fourth record are part of the first record group in response to the distance in the parameter space satisfying a clustering criterion.        




Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                

 Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SANJEEV MALHOTRA, whose telephone number is (571)272-7292.  The Examiner can normally be reached during Monday-Friday at 8:30 to 17:00 hours on a Flexible schedule.             
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski, can be reached on 571-272-6771.  The facsimile/ fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.            
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.           

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale


/S. M./
Examiner, Art Unit 3691       

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691